FILED
                            NOT FOR PUBLICATION
                                                                            JUL 14 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


IMAN KHALIL SURADI, AKA Iman                     No.   14-71463
Suradj,
                                                 Agency No. A089-859-189
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 20, 2017
                            San Francisco, California

Before: THOMAS, Chief Judge, MURGUIA, Circuit Judge, and BAYLSON,**
District Judge.

      Iman Khalil Suradi, a native and citizen of Jordan, appeals for the second

time the Board of Immigration Appeals’ (“BIA”) denial of her application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Michael M. Baylson, United States District Judge for
the Eastern District of Pennsylvania, sitting by designation.
deferral of removal under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252(a)(4), which “encompasses legal and

constitutional issues arising from claims for deferral of removal under CAT.”

Maldonado v. Lynch, 786 F.3d 1155, 1160 (9th Cir. 2015) (en banc) (citing

8 U.S.C. § 1252(a)(2)(D)).

      This case returns to us after we had concluded that “the record compels the

conclusion that it was more likely than not that Suradi will be subject to an honor

killing by her family or estranged husband” if she returned to Jordan. Suradi v.

Holder, 437 Fed. App’x 549 (9th Cir. 2011). We also determined that the agency

had misread the State Department report on whether the country acquiesces in

honor killings and remanded for further proceedings. Id.

      Despite the contrary conclusion of the Immigration Judge and the BIA, the

record here also compels the conclusion that the government of Jordan acquiesces

to honor killings. See Zheng v. Ashcroft, 332 F.3d 1186, 1188 (9th Cir. 2003)

(quoting 8 C.F.R. § 1208.18(a)(1)).

      To assess the status of honor killings in Jordan with up-to-date information,

the BIA remanded the record to the Immigration Judge. The government

submitted the State Department’s 2011 Country Report, two news articles–one

undated and the other from 2010, and an excerpt from a 2009 report on the


                                          2
International Federation for Human Rights (“FDIH”) website. Suradi submitted

five articles dating from 2012, 2009, and 2007, as well as a 2009 letter from

Human Rights Watch to Jordan’s Minister of Justice, and a 2009 Human Rights

Watch report. Neither the Immigration Judge nor the BIA discussed Suradi’s

credible testimony. Based on the materials submitted, the Immigration Judge

concluded that “the country condition documents show [] that the government of

Jordan actively intervenes to protect potential victims of honor killings.” The BIA

summarized much of the Immigration Judge’s analysis and found no clear error in

that conclusion.

      Yet, according to the 2011 Country Report, “violence against women” is

among Jordan’s “three most significant continuing human rights problems.”

Moreover, “more than 10 honor crimes were reported during the year,” but that the

number may be higher because many such crimes go unreported. And although

honor crime perpetrators routinely receive sentences of up to 15 years initially, as

of 2011, a reviewing court still “generally decreased the sentences by half.” The

undated Freedom House article noted that despite Jordan’s progress in women’s

literacy and gains in women holding political office, “violence against women

remains widespread as does impunity in cases of spousal abuse or so-called ‘honor

killings.’” The FDIH praised a 2009 law attempting to protect women from


                                          3
domestic violence, but warned that “[c]onsistent monitoring has proved that judges

often take a lenient view in cases of ‘honour killings,’ especially when the

perpetrators come from the woman’s family.” Continuing, FDIH wrote:

      So-called honour crimes still occur commonly and the perpetrators are
      not regarded as criminals but benefit from the clearly discriminatory
      “extraordinary circumstances” clause in the Penal Code. Adding
      insult to injury, the endangered women are jailed for their protection,
      and their release can only be granted by one of her male relatives.

Also in 2009, Human Rights Watch wrote an open letter to Jordan’s Minister of

Justice, expressing continuing concern that “‘honor’ killings in Jordan claim an

average of 25 women’s lives every year according to a recent study (June 2009),”

and that this “unchanged, and perhaps even slightly rising, number of victims of

‘honor’ killings shows that Jordan’s past efforts to battle this scourge have not

borne fruit.”

      On administrative appeal, the BIA recited several of the Immigration

Judge’s findings, noting that “the country condition evidence in the record reflects

that the government of Jordan actively intervenes to protect potential victims of

honor killings,” and that “women who are in danger of honor killings are placed in

protective custody to prevent their attackers from harming them.” This observation

omits the fact that such protective custody is involuntary, and often involves

extended incarceration in jail. The BIA also noted that, in addition to requiring


                                           4
families to guarantee a potential victim’s safety, “both the governor and the

potential victim must agree to the end of the protective custody.” the BIA did not

acknowledge that last year, at least one woman was killed after being released from

protective custody.

      While acknowledging that “in 2009, the Justice Ministry announced its

intention to establish a special tribunal to hear cases involving honor killings and

the Jordanian government began to work with non-governmental organizations to

educate legal officials and to establish procedures to address the issue,” the BIA

did not mention the several articles suggesting the situation in Jordan has yet to

actually improve. Nor did the BIA point to any attempts by the Jordanian

government to implement changes to the legal structure advocated by activists.

Finally, the BIA again ignored Suradi’s credible testimony, see Suradi I, 437 Fed.

App’x at 551 (“Because the IJ did not make an adverse credibility finding in

Suradi’s removal hearings, the BIA was required to accept Suradi’s testimony, and

all reasonable inferences to be drawn from it, as true.”) (citing Ornelas-Chavez v.

Gonzales, 458 F.3d 1052, 1056 (9th Cir. 2006)), even though this Court had

previously admonished it to do so, id. at 553. Suradi testified that she had reported

her husband’s abuse to the police, and to the Mayor of Amman, to no avail. She

also testified to a firm belief that she would be killed if she were returned to


                                           5
Jordan, and that the government would not and could not protect her. See Garcia-

Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir. 2013) (citing Ornelas–Chavez,

458 F.3d at 1059 (quoting 8 C.F.R. § 1208.18(a)(7))) (“Public officials acquiesce

in torture if, ‘prior to the activity constituting torture,’ the officials: (1) have

awareness of the activity (or consciously close their eyes to the fact it is going on);

and (2) breach their legal responsibility to intervene to prevent the activity because

they are unable or unwilling to oppose it.”).

       As the Seventh Circuit expressed in a similar case, we find ourselves “at a

loss to understand how [the BIA and Immigration Judge] came to this conclusion

in light of the evidence we have just reviewed.” Sarhan v. Holder, 658 F.3d 649,

660 (7th Cir. 2011).

       In short, the record compels the conclusion that (1) Suradi is more likely

than not to be subject to an honor killing if removed to Jordan and (2) the

Jordanian government acquiesces in significant violence against women, including

honor killings. Accordingly, we grant her petition and remand to the BIA for

further proceedings consistent with this disposition.

       PETITION GRANTED; REMANDED.




                                             6